﻿Mr. President, I should like, first of all, to associate myself with you in conveying, on my own behalf and that of my delegation, our most profound condolences to the delegation of the Byelorussian SSR on the distressing loss it has just experienced in the death of Mr. Pyotr Masherov, First Secretary of the Central Committee of the Communist Party of Byelorussia, a death that occurred on 4 October. We wish to extend to the delegation of the Byelorussian SSR our most profound sympathy.
4.	Mr. President, since I am speaking for the first time in this Assembly, I should first of all like to tell you how happy my delegation is at seeing you elected unanimously to a post of such prestige and delicate responsibilities as that of President of the General Assembly at its thirty-fifth session. You are the distinguished representative of a country which, through its energy and determination, has won the admiration and respect of the international community. But you are, above all, the representative of a friendly country, the Federal Republic of Germany, whose history has left its imprint on the destiny of my country, the United Republic of Cameroon.
5.	That historic encounter between our peoples has served, ever since Cameroon became independent, to enrich in particular the development and strengthening of multifaceted and mutually advantageous co-operation between our two countries, both bilaterally and multilaterally, and especially through our association in the Treaty of Rome through the Conventions of Yaoundé, of 1963 and 1969, and of Lome, of 1975 and 1979.
6.	I wish to assure you of my delegation's complete readiness and firm determination to give you every possible co-operation to enable you to discharge your important functions effectively. Your qualities as an experienced diplomat and your vast knowledge of the problems of the world strengthen our conviction that you will contribute decisively to the solution of the various urgent problems facing our Assembly.
7.	I should like also to take this occasion to pay a tribute to your predecessor, Mr. Salim Ahmed Salim, for the patient authority and the distinction with which he conducted the proceedings of the Assembly over the last 12 months. We are grateful to him for having so worthily responded to the hopes placed in him by Africa and the international community.
8.	My delegation also takes this occasion to reaffirm our great satisfaction at the manner in which the Secretary- General has been discharging his important and delicate functions, and at his ceaseless efforts to enable the international community to solve the problems of the day in accordance with the principles and purposes of the Charter of the United Nations.
9.	It is a pleasure for me to repeat here the congratulations of my country to Zimbabwe upon its accession to independence, after one of the most bitter and fierce liberation struggles in the history of decolonization, under the aegis of the Patriotic Front and with the support of the international community. Cameroon looks forward to co-operating with this new sister republic in the Organization of African Unity [OAU] and within the greater family of non-aligned nations, as well as in the United Nations itself.
10.	Finally, I wish to welcome the accession to independence of Saint Vincent and the Grenadines and its admission to membership of our Organization as its one hundred and fifty-fourth Member State. In spite of the physical distance between our two countries, the historical and cultural heritage of our peoples makes us feel certain that we will enjoy friendly and fraternal co-operation.
11.	The work of the thirty-fifth session of the Assembly is taking place in an international situation which is in the grip of crises: a political crisis because of the resurgence of hegemonistic rivalries that give rise to the tension, instability and conflict that constantly beset the third world and seriously affect the spirit of detente; an economic crisis as a result of the collapse of the lopsided system established right after the Second World War, and of the reluctance of the affluent countries to embrace the concepts of a new, more just and more equitable international economic order and resolutely to commit themselves to its establishment as a way out of our present difficulties; a social, cultural crisis, a crisis of civilization, if ever there was one, because of the generalized uncertainty, fear, mistrust and poverty which are the inevitable outcome of the situation.
12.	In Africa, our primary concern and the least developed continent in spite of its vast natural and human resources and potential, the situation remains disturbing because of the persistence of apartheid and the instability engendered by various sources of tension, which are themselves in turn generated and revived by the effects of decolonization, by greed and by foreign interference.
13.	Against such a background, Zimbabwe's accession to independence was a breakthrough and a decisive stage in the process of the total liberation of our continent from all colonial oppression and racial discrimination. Unfortunately, however, the significance of that far-reaching event, as far as Namibia and the oppressed peoples of South Africa are concerned, does not seem to have been fully grasped by the Pretoria racist regime.
14.	In Namibia, indeed, the prospects remain confused. The hopes raised by the adoption of the United Nations plan to permit that international Territory to gain independence through free and democratic elections under United Nations supervision and control have constantly been thwarted by the negatively ambiguous attitude of the South African Government. Its considerable correspondence addressed to the Secretary-General, particularly its letter of 12 May last, which raised new, entirely fictitious, trumped-up difficulties in order to distract the attention of our Organization, is particularly enlightening in this regard. The recent setting up in Namibia of a so-called ministerial council, in our view, marks the beginning of the end of the process of an internal settlement, which we have ceaselessly, denounced and condemned.
15.	It is urgent, therefore, for the international community to do its utmost to thwart this cynical design. Those who have assumed responsibility for the conception and adoption of the United Nations plan for a peaceful settlement of the Namibian question must make use of the decisive assets they possess to prevail upon South Africa to co-operate with the Secretary-General in implementing the plan. The persistence of the Namibian problem, because of the dynamics of war and the instability caused thereby, and because of the interests of the Powers in the region, is a threat to international peace and security, in addition to eroding the authority and credibility of our Organization, which has thus far shown a certain laxity in the face of the bad faith and arrogance of the South African regime.
16.	In this regard, the position of my country, which has assumed important responsibilities in the United Nations Council for Namibia, is well known. It was recently recalled by the President of the United Republic of Cameroon, His Excellency Mr. Ahmadou Ahidjo. Cameroon supports the struggle of the Namibian people, represented by the South West Africa People's Organization [SWAPO], and its right to self-determination and independence in a united Namibia, including Walvis Bay. We reject any unilateral solution devised and imposed by South Africa; we support the practical arrangements for implementing the settlement plan accepted by the Security Council in its resolution 435 (1978). Finally, we are convinced of the need to bring to bear against South Africa the enforcement measures provided for in Chapter VII of the Charter to compel that country to co-operate with the United Nations.
17.	This same conviction determines our approach to the situation in South Africa itself, where the criminal policy of apartheid, in spite of certain superficial adjustments, continues to keep the overwhelming majority of the South African people in servitude, and receives encouragement through the passivity of certain Powers and the weight of foreign interests.
18.	The aggravation of tension and the violent incidents which are proliferating in that country attest to the resolution and determination of the oppressed people of South Africa to throw off the yoke of apartheid and recover their dignity. The international community must support this legitimate struggle by active assistance to the South African liberation movements and the actions proposed to this effect by the OAU and the United Nations.
19.	In its determination to work for the total liberation of the African continent from colonial domination and racial discrimination, Cameroon will continue to support, as it has in the past, the decisions of those two organizations and to provide aid and assistance to the liberation movements concerned.
20.	Apart from the explosive situation which persists in southern Africa, elsewhere on our continent the independence of several young States continues to be threatened by foreign interference, the persistence of fratricidal conflicts and the proliferation of sources of tension.
21.	My delegation vigorously reaffirms its view that in order to remedy this situation—with its resulting instability and waste of energy and resources—we should abide by the letter and spirit of the Charter and recognize and respect the inalienable right of every country freely to decide its own destiny.
22.	Cameroon, which has always worked for the strengthening of friendship and co-operation among peoples, will continue within the framework of its policy of peace, non- alignment and co-operation with all countries which respect its identity, independence, political options and social and economic policies, to provide support both within the United Nations and through the appropriate committees of the OAU to the search for an authentically African settlement of these conflicts.
2.3. Whether they stem from the process of decolonization or result from internal or inter-State conflicts, these crisis situations are accompanied by destruction, poverty and an increasing number of refugees and displaced persons, who in Africa alone number 5 million.
24.	The international community should give to the consideration of this problem all necessary attention, in the light of the efforts made by the host countries. It is fortunate that this item has been included in the agenda of this session.
25.	We are also pleased to note the consultations under way between the Secretary-General of the United Nations and the Secretary-General of the OAU with a view to organizing an international pledging conference for refugees in Africa.
26.	The principles contained in our Charter, in particular non-interference in the internal affairs of States, the non-use of force or the threat of force, and the peaceful settlement of disputes, should guide us in our efforts to resolve the conflicts which are raging in various parts of the world.
27.	These principles must more than ever before govern the search for a just and lasting settlement of the conflict in the Middle East, where dangerous tension continues to develop.
28.	Of course, the resolutions of the General Assembly and the Security Council fall within this framework; but the fact that all the interested parties have not complied with those resolutions with a view to their effective implementation, makes the prospect of world peace rather vague and distant.
29.	For its part, Cameroon is convinced that the settlement of the Palestinian question is the key to any peaceful, just and lasting solution of the Middle East problem. This means that the Palestinian people, under the aegis of its authentic representative, the Palestine Liberation Organization [PLO], should be able freely to exercise all its inalienable rights, including that to a homeland in Arab Palestine, and to participate on an equal footing with all other parties and at all levels in any process for the settlement of the conflict.
30.	A just and lasting peace in that part of the world necessarily entails the withdrawal of Israel from all Arab territories occupied by in since 1967 and recognition of the right of all States in the area, including Israel, to live in peace within internationally recognized borders. It is to be deplored in this regard that, in spite of the resolutions of our Organization and the pressure of world public opinion, Israel continues to strengthen its presence in the occupied Arab territories by multiplying its settlements and its recent decision to make Jerusalem its eternal and indivisible capital.
31.	We are pleased to note that the Security Council, in its resolution 478 (1980), adopted on 20 August last, declared that decision null and void and reaffirmed the international status of the Holy City.
32.	My Government has never underestimated the complexity of the Israeli-Arab conflict and the need to exercise patience in order to bring about a lasting settlement. We are also convinced that such a process could be accelerated if all the parties to the conflict showed the same spirit of accommodation and willingness to co-operate.
33.	It seems to us to be indispensable to reverse the present trend towards excessive militarization of that region and to promote there a new climate of detente and co-operation free from any outside intervention and hegemonistic rivalries.
34.	It is in this spirit that we appeal urgently for the preservation of the independence of Lebanon, its unity and its territorial integrity.
35.	In the same spirit, we appeal to Iran and Iraq to put an end to their hostilities, lay down their arms and agree to settle their dispute at the negotiating table. The interest of their peoples demands this. Peace and security in the region make it an urgent necessity.
36.	The aggravation of conflicts and the birth in Asia of new crises which continue to threaten international peace and security are of constant concern to us.
37.	Whether in Afghanistan or Kampuchea, respect for the cardinal principles of the Charter of the United Nations and those of the non-aligned movement, in particular the obligation on all States in their international relations to refrain from the use or the threat of force, to respect the sovereignty, territorial integrity and independence of States and not to interfere in the internal affairs of other States, remains the solid basis on which any action to normalize the situation should be founded.
38.	We hope that the efforts undertaken by the Secretary- General and certain States in the area will very soon make it possible for all the parties concerned to embark upon constructive dialogue with a view to a political solution which will take full account of the principles that I have just mentioned.
39.	The same applies to the delicate problem of the island of Cyprus, a founding member of the non-aligned movement, which has been subjected to external interference since 1974 and is now threatened with an explosive situation.
40.	Cameroon deplores the fact that the numerous resolutions adopted by the Security Council and the General Assembly to enable the Cypriot population as a whole to exercise its right to full sovereignty and effective control over the whole territory of Cyprus and its natural resources should have remained dead letters.
41.	The resumption on 9 August last of intercommunal talks constitutes an encouraging move which should be strengthened by the mediation of the Secretary-General and especially by the declared will of the leaders of the two communities.
42.	Cameroon will continue to support any initiative designed to promote fraternal dialogue between the two parties concerned with a view to restoring peace on the island and guaranteeing the sovereignty, territorial integrity and non-alignment of Cyprus.
43.	Two years ago, at its tenth special session, devoted to problems of disarmament, the General Assembly attempted to stimulate the efforts of the international community by providing three essential guidelines for the attainment of the objective of general and complete disarmament.
44.	It decided, first, to support the initiatives taken by States at the regional level to expand and reinforce the concept of denuclearized zones; secondly, to encourage the search for ways and means to bring about the complete and effective prohibition of nuclear weapons of all kinds and the freezing and reduction of military expenditures, to the benefit of development aid; and, finally, to give all those measures maximum publicity throughout the world through international conferences and existing negotiating machinery and to strengthen them by security guarantees to the non-nuclear-weapon States, the conclusion of appropriate international conventions and the intensification of action designed to reduce international tension.
45.	We note that, unfortunately, not only has very little progress been achieved in attaining those objectives but, on the contrary, the deterioration of detente has considerably weakened the political determination of States, if it has not actually led them to a further escalation of the arms race. The continual increase in world military expenditures, which this year have been estimated at about $500 billion, is scandalous if one realizes that public assistance to development has been stagnating around $20 billion a year and is even tending to diminish. The constant proliferation of ever more sophisticated means of destruction poses a real threat to mankind, whose peace and security should rather be based on solidarity and co-operation among peoples.
46.	That is why Cameroon remains convinced that a binding agreement among the various military Powers, with a view to bringing about the total prohibition of nuclear tests and the limitation and destruction of stockpiles of all kinds of atomic and chemical weapons and other weapons of mass destruction, could contribute significantly to the restoration of a climate of peace and confidence conducive to international solidarity and co-operation.
47.	We are ready to make our contribution, in the framework of negotiations and appropriate consultations, to any initiative which could promote the process of general and complete disarmament with a view to development.
48.	I have just set forth the views of my Government on the most important political aspects of the crisis of our time, which could at any moment plunge mankind into confrontations with unforeseeable consequences. But to those threats to international peace and security represented by more or less limited regional conflicts we should add those which stem from the persistence of injustice and inequality in international economic relations. Indeed, as is stressed by the Secretary-General in his excellent report on the work of the Organization, "peace is as much at stake in the discussions on economic questions as prosperity and a decent standard of living for all humanity".
49.	That axiom, with regard to the present economic crisis caused by the collapse of the economic order as a result of the Second World War, led us to define, at the sixth and seventh special sessions of the General Assembly, held in 1974 and 1975, the principles and objectives of a new international economic order which would be more just and more equitable because it would give all peoples equal opportunities for progress, well-being and prosperity.
50.	However, we cannot but note that that new international economic order is still embryonic, while the North- South dialogue seems to be moving towards a deadlock.
51.	The international economic situation during the decade which is ending still constitutes a source of grave concern. The world economy, as we have just been reminded by, inter alia, the reports of the World Bank and IMF, is getting steadily worse. In the developed countries signs of an economic revival are hardly perceptible, such is the persistence of recession, inflation, unemployment and deficits in the balance of payments. For the developing countries, there remains the spectre of poverty, disease, hunger and, indeed, total economic deprivation for 1 billion human beings. In our continent, which contains 20 of the 31 least developed countries, and particularly those in special categories whose poverty is such that they are below classification level, the situation is even more tragic. The annual per capita income of about $365 is the lowest in the world. The rate of growth over the last 20 years, taking all the countries together, has barely exceeded 4.8 per cent, while infantile mortality has reached a figure of 137 per 1,000 and almost half the active population is unemployed. With regard to health, the ratio is 1 doctor to 672 inhabitants in urban areas, as against 1 to 26,000 in rural areas.
52.	In this situation, which has been made even worse by natural calamities and disasters and aggravated by the rivalries of Powers in search of customers, raw materials and spheres of influence, the developing countries are condemned to the labour of Sisyphus, in a most insensitive international atmosphere.
53.	Little significant progress in international negotiations has been made in the course of the last decade. It is appropriate here to express our gratification at the remarkable results obtained by the Third United Nations Conference on the Law of the Sea. Indeed, by the end of the ninth session a compromise was reached on essential questions, particularly the functioning of the Sea-Bed Authority and also arrangements for the exploitation of the international zone. We wish to express the hope that the forthcoming convention on the law of the sea will not be frustrated by unilateral legislative measures. That compromise was possible thanks only to the presence of a genuine spirit of co-operation and a persistent political determination to transcend immediate and apparently contradictory interests so as to make a resolute commitment to the building of a world al last reconciled with itself as a result of its being free from injustice and exploitation, and having relations among peoples based on solidarity and co-operation.
54.	How, then, can we fail to regret that such considerations did not inspire all the participants in the eleventh special session, which concluded its work in September. At that session, devoted to development and international economic co-operation, the General Assembly did not succeed in making the decisive breakthrough towards the structural reforms which are indispensable for the achievement of the new international economic order. Some positive results, of course, made it possible to avoid total failure. We are thinking in particular of the resolutions on assistance to the least developed countries and also of the consensus reached on the text of the International Development Strategy for the Third United Nations Development Decade. That Strategy, in which Cameroon would have liked to see the manifestation of a contract for harmonious international development based on solidarity and harmony, does, however, contain weaknesses and ambiguities. While it should, above all, have ensured the promotion of development in the developing countries, the Strategy touches on that fundamental objective only obliquely. Although it should have provided for much more binding commitments by Governments than those accepted in the former development strategies and should have included a precise time-table of objectives to be attained, the new Strategy contains measures of general policy which are so watered down that in the final analysis they amount to nothing more than vague promises to examine or to consider possibilities of action.
55.	Instead of being a strategy for speeding up the attainment of the new international economic order, it is directed rather at resolving the problem of development within the existing institutional framework. The reservations or interpretations which accompanied the consensus text make absolutely clear the determination of their authors to maintain at any cost the present imbalanced, ill-adapted and unjust order. Those weaknesses and ambiguities explain our concern about the results of the eleventh special session. We are all the more disappointed as it was not possible to agree on either organizational procedures or the agenda for global negotiations.
56.	This is the time to remind certain delegations which for various reasons were unable to associate themselves with the compromise reached on the subject that what is truly at stake here is the affirmation and recognition of the central role of the General Assembly in matters of international economic co-operation. We appeal to them urgently to adopt a more positive attitude so as to enable the international community to take advantage of this unique opportunity offered to us to define and orient—by means of a global, coherent and integrated approach—concrete action covering all the major sectors of the economy as well as important aspects of the international economic crisis.
57.	Global negotiations, by remedying weaknesses contained in the Strategy, could contribute to the process of negotiations provided for in the framework of the new Strategy with the object of reforming relations and existing machinery in the field of economic exchange between developing and developed countries.
58.	The various statements heard in the course of this general debate have given us grounds for hoping that the consultations that will be held during this session will make it possible to dispel misunderstandings, smooth out differences and achieve a consensus that will make possible the launching of global negotiations on the date initially scheduled.
59.	Persuaded that these global negotiations are necessary and that they can open up for international economic cooperation new prospects that will be commensurate with the requirements of the hour, Cameroon, like other developing countries, reaffirms its political readiness to engage in such consultations.
60.	For us, this is a serious challenge of history.
61.	Permit me to recall the words spoken by His Excellency President Ahmadou Ahidjo before this Assembly over a decade ago, words which remain more timely than ever:
"There is no doubt that mankind finds itself today at a decisive turning-point in its history. This places upon us a very heavy responsibility towards future generations. Our scientific progress may well have little meaning for them if we do not succeed in mastering the human problems with which our societies are confronted, if we fail to bequeath to those generations a world respectful of human dignity, conscious of its unity, and building its destiny in a brotherly dialogue, in peace and injustice, a world which they can possess in peaceful and prosperous security."

